Citation Nr: 0500860	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for schizophrenia.

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a fracture of the proximal 
phalanx of the left fifth toe.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

In June 2004 the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.  In 
conjunction with his hearing the veteran submitted additional 
evidence in support of his claims for higher ratings.  He 
has, however, waived his right to have this evidence 
considered by the RO in the first instance.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (the Board does not have 
authority to consider evidence in the first instance); 
38 C.F.R. § 20.1304 (2003).  The Board finds, therefore, that 
it can adjudicate the veteran's appeal without remanding the 
case to the RO.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence he 
identified, and provided him VA examinations in order to 
assist him in substantiating his claim for VA compensation 
benefits.

2.  The veteran's schizophrenia is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and the intermittent inability to perform 
occupational tasks due to depressed mood, anxiety, 
suspiciousness, and sleep impairment.

3.  The residuals of the left fifth toe fracture are 
manifested by complaints of pain with prolonged standing and 
walking.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for schizophrenia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.126, 
4.130, Diagnostic Code 9204 (2003).

2.  The criteria for a disability rating in excess of 
10 percent for the residuals of a fracture of the proximal 
phalanx of the left fifth toe are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 
4.71a, Diagnostic Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher rating 
for schizophrenia because the disability often requires him 
to be absent from work.  He also contends that he is entitled 
to a higher rating for the residuals of the left toe fracture 
because he walks with an altered gait due to the pain in the 
toe.

Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in January and October 2002 
by informing him of the evidence required to establish 
entitlement to higher ratings.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claims.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  In these documents the RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on his behalf, and any evidence he identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 183.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The RO has obtained the veteran's 
VA treatment records, and the private medical records he 
identified.  In addition, the RO provided him VA psychiatric 
and medical examinations in February 2002 and September 2003.  
The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2003).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Evaluation of Schizophrenia

Factual Background

The medical evidence shows that the veteran has received 
ongoing treatment for his psychiatric disorder since prior to 
November 2000.  His symptoms included anxiety and depression 
that were primarily related to stress that he experienced in 
his employment with the United States Postal Service, in that 
he believed he was being persecuted by his superiors.  He had 
apparently filed grievances and discrimination complaints 
against the Postal Service.  He also experienced significant 
stress with the death of his wife in March 2001.

The veteran presented a memorandum describing a series of 
events that occurred on March 1, 2001, regarding his 
employment.  This series of events included a number of 
confrontations between the veteran, his union representative, 
and his superiors at the Post Office, which caused him to 
become depressed, unable to sleep, and mentally unstable.  He 
entered the Day Hospital Program at the VA medical center 
(MC) on March 8, 2001, during which he was not working, due 
to the problems he was having at work, in that he felt 
persecuted and harassed by his superiors.  He reported being 
very irritable, having difficulty sleeping, feeling 
depressed, and being totally pre-occupied with his work 
situation.  He was also anxious and sad due to his wife's 
health problems, in that she was his primary support person 
and he could not deal with her illness.  On mental status 
examination he was coherent, relevant, and logical.  He was 
also alert, active, and oriented in all spheres.  There was 
no evidence of perceptual disturbances, psychomotor agitation 
or retardation, memory loss, obsessions, or delusions.  His 
mood was sad, with appropriate affect, but no suicidal or 
homicidal ideation was elicited.  At that time his 
psychiatrist entered a global assessment of functioning (GAF) 
score of 61-70, which reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See 38 C.F.R. § 4.130 (2003), citing the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), page 32.  

The veteran's wife died later in March 2001.  When seen 
shortly after her death he was crying continually and had 
been unable to sleep for several days.  On mental status 
examination he was tired, in a depressed mood, and was 
crying, which the psychiatrist described as appropriate 
affect.  The veteran did not describe any suicidal or 
homicidal ideation.  He was again coherent, relevant, and 
logical, and his insight and judgment were fair.  He showed 
much improvement in his symptoms in April 2001, which he 
attributed to the treatment he was receiving.  He continued, 
however, to feel very anxious when contemplating his work 
situation and the fact that he would someday have to return 
to work.  He indicated that his life could be in danger (from 
his employers) because he "knows too much."  His 
psychiatrist assessed these statements as paranoid ideas that 
could be a normal response to his work situation.  In April 
2001 his symptoms were attributed to major depression, 
moderate, with anxiety features.

He was discharged from the Day Hospital Program in May 2001, 
at which time he demonstrated a euthymic mood with 
appropriate affect.  His thought processes were coherent, 
relevant, and logical, with no perceptual disturbances.  He 
continued to receive regular therapy and medication due to 
ongoing depression and anxiety.  In June 2001 his therapist 
provided him with a medical certificate showing that he would 
be unable to return to work until November 2001.  On August 
1, 2001, however, his therapist approved his return to work, 
but recommended that he be placed in a less stressful 
environment until he had recovered from the death of his 
wife.

The RO provided the veteran a VA psychiatric examination in 
February 2002, which included a review of his medical 
records.  He then reported that he had requested a disability 
retirement from the Postal Service.  He also reported that he 
continued to have problems at work "due to the way he was 
treated," and that he had been depressed.

On mental status examination he was properly groomed, alert, 
and oriented in all spheres.  His mood was depressed; his 
affect was restricted; and his attention, concentration, and 
memory were good.  His speech was clear and coherent, he was 
not hallucinating, he was not suicidal or homicidal, his 
insight and judgment were fair, and he exhibited good impulse 
control.  The examiner assessed the level of his social and 
occupational functioning by assigning a GAF score of 60, 
which is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), citing DSM-IV.  

The VA treatment records reveal that in April 2003 the 
veteran reported an increase in anxiety related to the war in 
Iraq.  He also stated that he believed that his superiors at 
the Postal Service were after or against him, but he denied 
any intent to harm himself or others.  His therapist 
described these thoughts as persecutory delusions or 
referential ideas.  On mental status examination he appeared 
unkempt, he was coherent and relevant, he was alert and 
oriented in all spheres, he had fair attention and 
concentration, his insight was poor, and his affect was 
inappropriate.  The therapist found that the veteran was 
dealing with several stressors and in order to prevent a 
relapse or deterioration of his condition, he recommended 
that the veteran take a week off work.  The veteran presented 
a medical certificate and documents showing that he was off 
work for one week in April 2003 due to the symptoms of his 
psychiatric disorder.

He testified before an RO Decision Review Officer in June 
2003.  At that time his representative reported that although 
the veteran had a medical certificate authorizing his absence 
for the one week in April 2003, his supervisor had initiated 
a disciplinary action due to his absence.  The veteran stated 
that he had been transferred to many jobs within the Postal 
Service over the previous three years, which had increased 
his symptoms.  Most of the veteran's testimony during the 
hearing consisted of his complaints regarding the manner in 
which he had been treated by the Postal Service.  He stated 
that due to his work-related problems he suffered from 
insomnia, nightmares, weight loss, and memory problems.

During a treatment session in August 2003 the veteran 
reported that he had decided to retire from his job in 
January 2004.  He stated that he became sad when dealing with 
stress at work.  He was then living with another woman 
following the death of his wife, and continued to have a 
relationship with his two adult children.  

The RO provided the veteran an additional VA psychiatric 
examination in September 2003, which included a review of his 
claims file.  He then reported having worked for the Postal 
Service for the previous 27 years, although he planned on 
retiring in a year.  He had been living alone for the 
previous 18 months, after his daughter left home.  He 
complained of depression, irritability, loss of energy, 
insomnia, and anxiety.  He denied experiencing any psychotic 
symptoms or cognitive problems.

On mental status examination he was well groomed, 
cooperative, spontaneous, alert, and in contact with reality.  
There was no evidence of psychomotor retardation or 
agitation.  His thought processes were coherent and logical, 
with no looseness of association or evidence of disorganized 
speech.  He demonstrated no delusions or hallucinations.  He 
had no phobias, obsessions, panic attacks, or suicidal ideas.  
His mood was depressed, and his affect was constricted and 
appropriate.  He was oriented in all spheres, his memory was 
intact, his abstraction capacity was normal, his judgment was 
good, and his insight was fair.  There was no evidence of 
impairment of thought processes or communication, 
inappropriate behavior, or the inability to maintain the 
activities of daily living.

The examiner found that the symptoms described above were not 
interfering with the veteran's social or occupational 
functioning.  The examiner also found that there was no 
evidence of psychotic signs or symptoms in the examination, 
and no indication that the veteran's mental status is worse 
than when he was last examined.  The examiner also assessed 
the veteran's level of social and occupational functioning by 
assigning a GAF score of 60, which is indicative of moderate 
symptoms.

The veteran presented a copy of his marriage certificate 
showing that he re-married in October 2003.  In November 2003 
he reported having retired from employment on October [redacted] 
2003.  He did not report that his retirement was due to his 
service-connected disability, nor does the evidence so 
indicate.

A February 2004 treatment record shows that the veteran had 
undergone a sleep study, and was given a continuous positive 
airway pressure (CPAP) machine due to sleep apnea.  After 
having used the machine he reported no longer having daytime 
sleepiness, fatigue, or disturbed sleep.  During a mental 
health session he reported an improvement in his psychiatric 
symptoms after retiring from employment.



Analysis

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2003).

The General Rating Formula for Mental Disorders specifies 
that a 50 percent disability rating applies if the mental 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9204 
(2003).

The disability is rated as 30 percent disabling if manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2003).

The evidence shows that, with the exception of the period 
from April to August 2001 and following his retirement in 
October 2003, the veteran has been gainfully employed by the 
United States Postal Service.  Although he reported that he 
had been moved around to various positions, there is no 
indication that his work re-assignments were related to his 
service-connected disability.  He has not presented any 
evidence indicating that he was not able to perform the work 
he was asked to do, that he had difficulty getting along with 
his peers or the public, or that his performance was hindered 
by his psychiatric disability.  The examiner in September 
2003 found that the veteran's psychiatric symptoms were not 
interfering with his social or occupational functioning.  

The evidence also shows that since at least November 2000, 
the veteran has experienced a number of conflicts regarding 
his employment.  He has reported a number of events and 
behaviors on the part of his superiors that lead him to 
believe that he was being persecuted and harassed.  Although 
his therapist described these thoughts as persecutory 
delusions or referential ideas, the veteran has presented 
sufficient evidence, including his statements and documents, 
to show that his perception of being persecuted may be a 
rational and logical response to the behaviors demonstrated 
by his superiors.

The evaluation of the service-connected psychiatric 
disability is based on the degree of social and occupational 
impairment resulting from the disability.  38 C.F.R. § 4.126 
(2003).  A review of the VA treatment records, the 
examination reports, and the veteran's statements and 
testimony shows that he experienced a number of symptoms in 
response to his specific work situation, specifically the 
manner in which he had been treated by the Postal Service.  
There is no indication that the conflicts with his superiors, 
or the instability of his work situation, were due to his 
psychiatric disability.  The fact that the veteran 
experienced symptoms in response to his specific work 
environment at the Postal Service does not entail that his 
occupational functioning as a whole (i.e., in other 
employment) was substantially impaired.

The evidence does show that the veteran demonstrated 
significant anxiety and depression in response to his work 
situation and the death of his wife in March 2001.  Although 
he was off work from March to August 2001 in order to obtain 
psychiatric treatment, that exacerbation was in response to 
specific events, i.e., the events that occurred on March 1, 
2001, and the death of his wife approximately one week later.  
He returned to employment in August 2001, and continued to be 
employed until his retirement in October 2003.  The evidence 
does not indicate that during the time he was avoiding the 
stressful atmosphere at the Postal Service he was precluded 
from any other employment, in that at the onset of his 
treatment in the Day Hospital Program his psychiatrist 
entered a GAF score of 61-70, which reflects no more than 
mild symptoms.

The evidence does not show that during the time period 
relevant to the veteran's November 2001 claim for an 
increased rating he demonstrated symptoms comparable to a 
flattened affect, abnormal thought processes or speech, panic 
attacks, difficulty in understanding complex commands, 
impaired memory, impaired judgment, impaired abstract 
thinking, or difficulty in establishing and maintaining 
effective work and social relationships.  Although he did 
demonstrate disturbances of motivation and mood, including 
anxiety and depression, there is no indication that the 
severity of his symptoms was greater than that contemplated 
by the 30 percent rating.  The criteria for the 30 percent 
rating include a depressed mood and anxiety.  The Board 
finds, therefore, that the manifestations of the veteran's 
service-connected psychiatric disorder more nearly 
approximate the criteria for a 30 percent rating that has 
been assigned, not the higher 50 percent rating.  For that 
reason the Board finds that the preponderance of the evidence 
is against the claim of entitlement to a higher rating for 
schizophrenia.

Evaluation of the Residuals of a Toe Fracture

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2003).

Diagnostic Code 5284 for other foot injuries provides a 
10 percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a (2003).

The RO provided the veteran a VA medical examination in 
February 2002, during which the examiner noted that the 
veteran had incurred a fracture of the left fifth toe while 
in service.  The veteran reported having again fractured the 
toe one year previously.  He complained of moderate pain in 
the toe, which he described as constantly swollen and 
twisted, and difficulty bearing weight on the foot.  He also 
stated that he had to buy a shoe for the left foot that was 
half a size larger, due to the pain in the toe.  He further 
stated that the pain became severe two or three times a week, 
which he relieved with elevation, ice packs, and 
acetaminophen.  He used acetaminophen twice a day for pain 
control.  He denied having received any medical treatment 
since the fracture one year previously.  He did not need any 
assistive devices or corrective shoes in order to walk, but 
using shoe inserts alleviated the pain in the toe.  During 
the previous year he had missed work twice due to pain in the 
toe.  He stated that he had difficulty standing and walking 
long distances and could not jog or run, but had no 
limitations in his job due to the toe condition.

Examination revealed no abnormalities in the left toe or 
foot, and there was no evidence of painful motion on 
manipulation of the toe.  The examiner also found no evidence 
of edema, instability, weakness, or tenderness in the toe.  
The veteran walked with a normal gait, and there was no 
evidence of callosities or abnormal shoe wear.  He could not 
squat, but was able to supinate and pronate the foot and rise 
on the heels and toes without difficulty.  An X-ray study 
revealed a mild bony deformity of the proximal phalanx due to 
an old chip fracture, and the examination resulted in a 
diagnosis of a chip fracture of the proximal phalanx, left 
fifth toe, without residuals.

The veteran sought medical treatment in February 2003 for 
unrelated problems.  Examination of the extremities at that 
time revealed no edema, signs of trauma, ulcers, or calluses.  
The range of motion throughout the musculoskeletal system was 
intact, muscle tone was adequate, and there were no 
deformities.  He complained of pain in both feet in August 
2003, but the records do not document any examination 
resulting from that complaint.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that the residuals of the fracture of the left fifth 
toe are manifested by complaints of pain with use.  None of 
the physical examinations have revealed any functional 
abnormalities in the left fifth toe.  In the absence of any 
objectively demonstrated disability in the left fifth toe, 
the Board finds that the veteran's complaint of pain with use 
is adequately compensated by the 10 percent rating that has 
been assigned for moderate residuals of a foot injury.  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the claim of entitlement to an 
increased rating for the residuals of a fracture of the 
proximal phalanx of the left fifth toe.


ORDER

The claim of entitlement to an increased rating for 
schizophrenia is denied.

The claim of entitlement to an increased rating for the 
residuals of a fracture of the proximal phalanx of the left 
fifth toe is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


